REASONS FOR ALLOWANCE


	The prior art fails to teach Claims 1 alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):
the hemorrhage lesion recognition model is obtained by labeling a region in the fundus image as a hemorrhage or non-hemorrhage lesion region, and then inputting the result into an FCN model for training; and the exudation lesion recognition model is obtained by labeling a region in the fundus image as an exudation lesion region or a non-exudation lesion region, and then inputting the result into the FCN model for training

The closest prior art US 8879813 and US 20190206054  reveal  the techniques of identifying lesions features in fundus images through trained SVM and training CNN to identify lesion area in fundus, but fail  to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

	Claims 2-10 allowed because they recite the limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661